Terral, J.,
delivered the opinion of the court.
The appellee, the New Orleans Pailwav & Mill Supply Co., on the 25th day of April, 1898, recovered a judgment in the circuit court of Jackson county against Tony C. Gatti in the sum of $378 upon two promissory notes due and payable before the 16th day of July, 1897, and said company filed its bill against said Gatti and his wife to cancel a conveyance made without consideration by Gatti to his wife on the 16th day of July, 1897, of certain real and.personal property, his blacksmith and machine shop in Scranton, with all machinery, tools, and *756appliances therein, and to subject said property to the satisfaction of said judgment. The answer of the defendants claims that no fraud was intended in the execution of said conveyance, and that Gatti was of ample pecuniary ability to give his wife said property, without its operating as a fraud upon his creditors. IVIrs. Gatti further resisted the subjection of said property to the judgment of complainant by stating in her evidence that she had loaned her,husband $50, which was used by him in paying the purchase price of the property conveyed to her, and that she had some four years before signed away her right on interest in her husband’s homestead at Moss Point, at his instance and upon his promise to secure her a homestead in Scranton, and by reason thereof she insists that said conveyance to her was not voluntary, but that the same was supported by a valuable consideration, and was bona fide. The evidence further discloses that Mrs. Gatti, at the time of said conveyance, paid no money therefor, and that Gatti was insolvent. There is nothing in the record to show that Gatti intended the conveyance to his wife to be a satisfaction of the $50 which she claimed he owed her, or as a fulfillment of his promise to secure her a homestead in Scranton, nor is there anything in the record to show that Mrs. Gatti received said conveyance in satisfaction of said claims.
The right of Mrs. G atti in the homestead of her husband was not a property right which might be the subject of sale by her. It was a mere power of veto against the conveyance of it by her husband without her consent. The property, and ail the right of property, .in the homestead, was in the husband, and when she signed the conveyance her veto power was gone, and no promise of the husband to induce her to sign the conveyance of his homestead could be binding in law upon him, because of the want of any consideration to support such promise. The conveyance of Gatti to his wife was void as to his creditors.

Affirmed.